Title: To Thomas Jefferson from James Monroe, 18 October 1824
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
October 18. 1824
General La Fayette left this for York, on saturday, and is I presume, now, near his post of destination. Whether he will proceed thence, by Richmond, to your house, or directly, to charlestown, & Savannah, & return by your residence, he had not decided, when he left us. Time, has produced less waste of his form, since you last saw him, than it does on most men, and none on his mind. His mov’ment, since his arrival in the UStates, has been well directed. Had he visited this city in the first instance, the compromitment of the govt, with the holy alliance, would have been much greater, than by going directly to our fellow citizens, & from them to the govt. By this course, the nation has the credit. The holy alliance, & all the govts of Europe, must therefore look to us, as an united people, devoted to the principles of our revolution & of free republican government. My hope is, that the nation will provide for him, in a way to put him at ease, the remainder of his days, and to indemnify his family, for the losses, which the principles which he imbibed in our great Struggle, & of which he has been the victim, subjected them to.It is my warmest desire to visit albermarle, & to pass a day, with you, and one with Mr Madison, before the commenc’ment of the Session. If I do, it must be soon, as I must be back, early in the next month, to prepare for that event. my present impression is, that I will go, & Set out in the course of this week.All our accounts from Russia are favorable. The treaty lately concluded, respecting the No West coast, & the Pacific is, I think, all that we could have asked.with great respect & regard I am dear Sir your friendJames Monroe